Citation Nr: 1705975	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  11-15 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a disability manifested by low back pain, claimed as residuals of a lower back injury.


REPRESENTATION

The Veteran represented by:     Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2007 to September 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.  In February 2010, the Veteran filed a notice of disagreement.  In April 2011, the RO furnished the Veteran a Statement of the Case.  In May 2011, the Veteran filed a timely substantive appeal.

In June 2014, the Board remanded the issue of entitlement to service connection for a disability manifested by low back pain for want of a VA examination determining the nature and etiology of the Veteran's claimed disability.  

In August 2014, the Veteran was afforded a VA examination and the examination report has been reviewed in its entirety.  In November 2016, the Veteran, through her representative, filed an appellate brief making legal arguments on the merits of her claim on appeal.  

No additional evidence was filed, and a review of the Virtual VA paperless claims processing system revealed nothing further pertinent to the present appeal.  

The issue on appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete and adequate record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran has claimed entitlement to service connection for a disability manifested by low back pain, which she contends was incurred after a fall during basic training.  The service treatment records show that the Veteran sought medical treatment for back pain in March 2007 following the incident.  

Following military service, in December 2009, the Veteran was afforded an initial VA examination.  The radiological findings were that the lumbar vertebral body heights and alignments were well maintained; the intervertebral disc heights were maintained; and there was no evidence of spondylolysis or focal osseous lesions.  In sum, the examiner concluded that no abnormalities were appreciated at the time of the examination.  

In August 2014, following the Board's remand and instruction, the Veteran was provided another VA examination.  The examiner diagnosed the Veteran with intervertebral disc syndrome (IVDS) with no incapacitating episodes over the last 12 months.  The examiner also opined unfavorably on a relationship to service, explaining that there were no diagnostic, objective findings that confirm lumbar pathology and that the radiographic evaluation was fairly benign with the appearance of mild levoscoliosis.  The examiner also noted that there was constant, mild radicular pain on the Veteran's right side involving the L4/L5/S1/S2/S3 nerve roots and mild radiculopathy on the Veteran's right side.  No magnetic resonance imaging (MRI) study was conducted during the examination.  However, the examiner stated in the report that "an MRI of the lumbar spine could be obtained to determine if there is any objective data that would corroborate with her current complaints.  Until this is obtained and demonstrates such findings, I cannot conclude that her current low back condition was caused by service activities." 

The Board must follow up the suggestion by the examining physician that an MRI "might help clarify the diagnostic doubt" and additional diagnostic studies might be in order if such doubt remains.  Green v. Derwinski, 1 Vet. App. 121, 123 (1991).  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).

The Board is of the opinion that further medical guidance is needed prior to adjudication of the claim for service connection for a disability manifested by low back pain.  Because the August 2014 VA examination report did not obtain all tests and records, namely an MRI, that might reasonably illuminate the medical analysis, the case must be remanded for a supplemental examination and opinion.  This examination should include an MRI of the lower back, to determine if there is any objective data that would corroborate with the Veteran's current complaints, and further medical guidance in the form an addendum opinion from the August 2014 VA examiner, if feasible, to address if any currently diagnosed low back disorder is of service origin.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran and her representative that they may submit additional evidence in support of the claim.  They should be informed that they have a full one-year period to respond (although VA may decide the claim within the one-year period).

If they respond, assistance should be provided to obtain any additional evidence identified and, if necessary, authorization, to obtain such evidence, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Afford the Veteran another examination of her lower back, by a medical doctor with appropriate expertise (preferably the compensation and pension (C&P) orthopaedic specialist who conducted the VA (back conditions DBQ) examination in August 2014, if available).  The purpose of this examination is to obtain a MRI of the lumbar spine, as recommended by the August 2014 C&P orthopaedic specialist, and to obtain further medical guidance in the form of an addendum medical opinion that addresses the etiology of any low back disorder that the Veteran now has.  The claims file a copy of this Remand must be made available to and reviewed by the medical doctor in conjunction with the examination.  The medical doctor should note in the examination report that the claims folder and Remand have been reviewed.

All studies deemed necessary must be conducted, to include all recommended diagnostic imaging studies, to specifically include a MRI of the lumbar spine, and the results reported in detail.

The medical doctor is asked to furnish an opinion with respect to the following questions:

(a)  Do the results of the MRI of the lumbar spine contain any objective data that would corroborate with the Veteran's current complaints of low back pain and/or any current disorder manifested by low back pain?

(b)  If the answer to (a) is "yes," and given the record evidence, including the objective data from the MRI of the lumbar spine, is it at least as likely as not (50 percent or greater probability) that any currently diagnosed lumbar spine disorder, in which the Veteran now has, was caused by or is the result of an in-service back injury that she sustained in March 2007?  

In answering question (b) as posed above, the medical doctor is asked to consider and comment on: (1) the service treatment records, to include the nature and extent of the March 2007 in-service back injury (i.e., the Veteran's medical treatment for lower back pain after having fallen about four feet on her back onto sand); (2) the private medical records from Proactive Health Chiropractic from May to July 2011; and (3) the August 2014 VA (back condition DBQ) examination report.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports of her back injury and symptoms must be considered in formulating the requested opinion.

A fully articulated medical rationale for each opinion expressed must be set forth in the examination report.  The medical doctor should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably explain the medical guidance in the study of the case.

Complete, clearly-stated rationale for the conclusions reach must be provided.

3.  Following completion of the above, and any other development as may be indicated by any response to the actions taken the paragraphs above, re-adjudicate the issue of entitlement to service connection for a disability manifested by low back pain, claimed as residuals of a lower back injury, on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




